16 F.3d 1227NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Maurice E. FIELDS, Jr., Appellant,v.Roger ENDELL, Director, Arkansas Department of Correction, Appellee.
No. 93-1922EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 15, 1993.Filed:  February 14, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Maurice E. Fields, Jr. appeals the district court's denial of his 28 U.S.C. Sec. 2254 application for a writ of habeas corpus.  We affirm.  Fields's arguments have either been procedurally defaulted, previously decided against him on the merits, or were not raised before the district court.  See 8th Cir.  R. 47B.